UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1815


AYAZ ANWAR KHATTAK,

                  Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-00507-LMB-JFA)


Submitted:    October 21, 2008              Decided:   October 24, 2008


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ayaz Anwar Khattak, Appellant Pro Se. R. Joseph Sher, Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ayaz Anwar Khattak appeals the district court’s order

dismissing     with    prejudice      his       civil   action    filed   under      the

Federal Tort Claims Act.           We have reviewed the record and find

no reversible error.           Accordingly, we affirm for the reasons

stated by the district court.                   Khattak v. United States, No.

1:08-cv-00507-LMB-JFA         (E.D.   Va.       filed   June     19,   2008,    entered

June 20, 2008).         We dispense with oral argument because the

facts   and    legal   contentions      are       adequately     presented      in   the

materials     before    the   court    and       argument      would   not     aid   the

decisional process.

                                                                               AFFIRMED




                                            2